J-S79015-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                        Appellee

                   v.

COSTON PRATT,

                        Appellant                   No. 3113 EDA 2013


          Appeal from the PCRA Order entered October 18, 2013,
           in the Court of Common Pleas of Philadelphia County,
           Criminal Division, at No(s): CP-51-CR-0003519-2011


BEFORE: ALLEN, OLSON, and STRASSBURGER*, JJ.

MEMORANDUM BY ALLEN, J.:                         FILED DECEMBER 10, 2014

      Coston Pratt (“Appellant”) appeals from the order denying his petition

for relief under the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

sections 9541-46. We affirm.

      The PCRA court summarized the pertinent facts and procedural history

as follows:

            On January 3, 2009, there was a burglary at 5847
         Chestnut Street. A rear shed window was broken out, and
         two flat screen televisions and six high-end, radio-
         controlled cars were taken from the scene. There was a
         blood stain near the area where some of the evidence was
         gathered. Detectives took a sample of that blood and
         submitted it to the DNA database. On August 3, 2010, the
         Pennsylvania State Department of Corrections notified
         detectives that the DNA profile matched [Appellant’s]. On
         August 29, 2010, officers obtained a search warrant. A
         subsequent DNA swab confirmed that the DNA left at the



*Retired Judge assigned to the Superior Court.
J-S79015-14


           scene was a “perfect match” to [Appellant]. [Appellant]
           was arrested and charged with Burglary [and related
           offenses].

                                      ***

              On May 10, 2011, [Appellant] entered a negotiated
           guilty plea.     [Appellant] knowingly, intelligently, and
           voluntarily signed a Written Guilty Plea Colloquy in which
           he pleaded guilty to one (1) count of Burglary. The
           remaining charges were nolle prossed. [Appellant] also
           participated in an oral colloquy. [Appellant] stated that he
           could read, write, and understand English, that he was not
           under the influence of drugs or alcohol, and that he was
           not suffering from mental illness. [He] also indicated that
           he was satisfied with his attorney. [Appellant] verbally
           pleaded guilty and was subsequently sentenced to two to
           four (2-4) years [of] imprisonment, and five (5) years [of]
           reporting probation. [Appellant] filed a timely Notice of
           Appeal with the Superior Court. On August 5, 2011, the
           Superior Court of Pennsylvania discontinued the appeal.

              On September 15, 2011, [Appellant] filed a [PCRA]
           Petition. [The PCRA court appointed counsel, and PCRA
           counsel] subsequently amended [the PCRA] Petition on
           December 12, 2012.         On August 12, 2013, the
           Commonwealth of Pennsylvania filed a Motion to Dismiss
           [Appellant’s PCRA] Petition. On October 18, 2013, this
           Court entered an Order Denying [Appellant’s] PCRA
           Petition[.]

PCRA Court Opinion, 4/9/14, at 1-2 (citations omitted). This timely appeal

followed. Both Appellant and the PCRA court have complied with Pa.R.A.P.

1925.

        Appellant raises the following issue:

           1. Whether the PCRA Court erred by denying [Appellant]
           PCRA relief because the trial court’s colloquy and [trial]
           counsel’s representations were clearly deficient and
           [Appellant’s] plea was not knowing, informed or
           intelligently made.


                                       -2-
J-S79015-14


Appellant’s Brief at 3.

      In reviewing the propriety of an order granting or denying PCRA relief,

an appellate court is limited to ascertaining whether the record supports the

determination of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009). We pay great

deference to the findings of the PCRA court, “but its legal determinations are

subject to our plenary review.” Id. Moreover, a PCRA court may decline to

hold a hearing on the petition if the PCRA court determines that petitioner’s

claim is patently frivolous and is without a trace of support either in the

record or from other evidence. Commonwealth v. Jordan, 772 A.2d 1011,

1014 (Pa. Super. 2001). Finally, to be entitled to relief under the PCRA, the

petitioner must plead and prove by a preponderance of the evidence that the

conviction or sentence arose from one or more of the errors enumerated in

section 9543(a)(2) of the PCRA. One such error involves the ineffectiveness

of counsel.

      To obtain relief under the PCRA premised on a claim that counsel was

ineffective, a petitioner must establish by a preponderance of the evidence

that counsel's ineffectiveness so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.

Id.   “Generally, counsel’s performance is presumed to be constitutionally

adequate, and counsel will only be deemed ineffective upon a sufficient

showing by the petitioner.” Id. This requires the petitioner to demonstrate


                                    -3-
J-S79015-14


that:    (1) the underlying claim is of arguable merit; (2) counsel had no

reasonable strategic basis for his or her action or inaction; and (3) petitioner

was prejudiced by counsel's act or omission.            Id. at 533.   A finding of

"prejudice" requires the petitioner to show "that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different."           Id.   Counsel cannot be deemed

ineffective for failing to pursue a meritless claim.         Commonwealth v.

Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc).

        In his sole claim on appeal, Appellant essentially argues that trial

counsel’s ineffectiveness led him to enter an invalid plea.1          According to

Appellant, trial counsel “was ineffective for having him plead guilty to crimes

he did not commit.” Appellant’s Brief at 7. Appellant asserts that there was

no written guilty plea colloquy, and that “neither the trial [court] nor the

district attorney set forth the specific elements of the crimes that [he] was

pleading to.” Id. (emphasis removed). He further avers that the “trial court

did not recite the maximum penalties for each of the offenses and many of

[his] responses were incoherent.” Id. Appellant therefore requests that we

either vacate his conviction and remand so that he can withdraw his guilty

____________________________________________


1
  To the extent that Appellant presents a direct challenge to the validity of
his plea, even though the PCRA court addressed the claim, it is waived under
the PCRA because Appellant could have raised it in his direct appeal. See 42
Pa.C.S.A. § 9544(b).




                                           -4-
J-S79015-14


plea or, alternatively, that we remand for an evidentiary hearing.       See

Appellant’s Brief at 7.

      When asserting a claim of ineffectiveness of counsel in the context of a

guilty plea, a defendant must show that plea counsel’s ineffectiveness

induced him to enter the plea. Commonwealth v. Johnson, 875 A.2d 328,

331 (Pa. Super. 2005). This Court stated:


            Because a plea of guilty effectively waives all non-
        jurisdictional defects and defenses, after sentencing,
        allegations of ineffectiveness of counsel in this context
        provide a basis for withdrawal of the plea only where there
        is a causal nexus between counsel’s ineffectiveness, if any,
        and an unknowing or involuntary plea. The guilty plea
        hearing becomes the significant procedure under scrutiny.
        The focus of the inquiry is whether the accused was misled
        or misinformed and acted under that misguided influence
        when entering the guilty plea.

Commonwealth v. Flood, 627 A.2d 1193, 1199 (Pa. Super. 1993)

(citations omitted).

      Further, this Court summarized:

        Our law presumes that a defendant who enters a guilty plea
        was aware of what he was doing. He bears the burden of
        proving otherwise.

                            *       *       *

            The long standing rule of Pennsylvania law is that a
        defendant may not challenge his guilty plea by asserting
        that he lied while under oath, even if he avers that counsel
        induced the lies. A person who elects to plead guilty is
        bound by the statements he makes in open court while
        under oath and may not later assert grounds for
        withdrawing the plea which contradict the statements he
        made at his plea colloquy.

                                    -5-
J-S79015-14



                             *      *       *

        [A] defendant who elects to plead guilty has a duty to
        answer questions truthfully.     We [cannot] permit a
        defendant to postpone the final disposition of his case by
        lying to the court and later alleging that his lies were
        induced by the prompting of counsel.

Commonwealth v. Pollard, 832 A.2d 517, 523-24 (Pa. Super. 2003)

(citations omitted).

      The PCRA court found no merit to Appellant’s claim, and explained:


            [Appellant’s] claim that counsel was ineffective relies
         heavily on the assertion that no written guilty plea colloquy
         was completed. However, this is not the case. The record
         contains a Written Guilty Plea Colloquy, completed by
         [Appellant] and [trial] counsel on May 10, 2011. By
         completing the written colloquy with his counsel,
         [Appellant] represented that he had not been promised
         anything beyond a recommendation of a sentence of not
         more than two (2) to four (4) years plus five (5) years [of]
         reporting probation. [Appellant] also represented in the
         written colloquy that he was aware of the maximum
         penalty he may receive, the trial rights he was giving up,
         and that he was satisfied with [trial counsel].

            The record further indicates that [trial] counsel actively
         participated in the oral colloquy. [Trial counsel] identified
         herself as [Appellant’s] attorney, clarified facts as they
         were summarized, and stated that by law, [Appellant’s]
         sentence would run concurrently.         Nothing in [trial]
         counsel’s active participation in both the written and oral
         colloquy supports an allegation that counsel’s steps were
         so unreasonable that no competent lawyer would have
         taken them.

PCRA Court Opinion, 4/9/14, at 5 (citations omitted).




                                     -6-
J-S79015-14


      Our review of the record supports the PCRA court’s conclusions.

Appellant’s answers to the court’s questions during the oral plea colloquy, as

well as those provided in the written colloquy, contradict Appellant’s claims

in his amended PCRA petition.       Thus, his ineffectiveness claim fails.   See

Pollard, supra. Additionally, given this conclusion, the PCRA court did not

err in dismissing Appellant’s PCRA petition without first holding an

evidentiary hearing. See Jordan, supra.

      Based on the foregoing, we affirm the PCRA court’s order denying

Appellant post-conviction relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2014




                                      -7-